Name: Commission Regulation (EC) No 767/94 of 6 April 1994 amending for the sixth time Regulation (EC) No 3088/93 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: animal product;  Europe;  agricultural policy;  trade policy;  agricultural activity
 Date Published: nan

 7. 4. 94 Official Journal of the European Communities No L 90/21 COMMISSION REGULATION (EC) No 767/94 of 6 April 1994 amending for the sixth time Regulation (EC) No 3088/93 adopting exceptional support measures for the market in pigmeat in Germany HAS ADOPTED THIS REGULATION : Article 1 Article 2 ( 1 ) of Regulation (EC) No 3088/93 is replaced by the following text : ' 1 . Only pigs, piglets and young piglets raised in the zone listed in Annex II to Decision 94/ 178/EC can be delivered, provided the veterinary provisions laid down in Article 1 (2) of that Decision are appli ­ cable in the zone on the day of delivery of the animals.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Commission Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the market in pigmeat were adopted for that Member State in Commission Regulation (EC) No 3088/93 (3), as last amended by Regulation (EC) No 635/94 0 ; Whereas Commission Decision 94/27/EC (*) laying down veterinary restrictions is replaced from 24 March 1994 by Commission Decision 94/ 178/EC (6) ; whereas it is appro ­ priate to provide this modification in Regulation (EC) No 3088/93 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 24 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . 2) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 277, 10 . 11 . 1993, p. 30 . (4) OJ No L 79, 23. 3 . 1994, p . 11 . 0 OJ No L 19, 22. 1 . 1994, p . 31 . M OJ No L 83, 26. 3 . 1994, p. 54.